                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          Case No. 19-22239-CIV-O’SULLIVAN

                                       [CONSENT]

FERNANDO RODRIGUEZ,

        Plaintiff,

v.

TRANSPORTATION SERVICES
UNLIMITED, INC.,

     Defendant.
________________________________/

                                         ORDER

        THIS MATTER is before the Court on a status hearing held on July 31, 2019.

Having reviewed the applicable filings and the law and for the reasons stated at the

status hearing, it is

        ORDERED AND ADJUDGED that this case is REMANDED to the Circuit Court

of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida. The only claims

alleged in the Amended Complaint (DE# 13, 6/18/19) are a disability discrimination

claim and a retaliation claim under the Florida Civil Rights Act of 1992, Fla. Stat.

Section 760.01, et seq. The Eleventh Circuit has “encouraged district courts to dismiss

any remaining state claims when, as here, the federal claims have been dismissed prior

to trial.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004).

         DONE AND ORDERED in Chambers at Miami, Florida this 1st day of August,

2019.



                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
